SHELBY, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
Suits in equity cannot he sustained in either of the courts of the United States where a plain, adequate, and complete remedy may be had at law. Rev. St. U. S. § 723. This section of the judiciary act of 1789 was merely declaratory of existing law. The averments of the bill show that the complainant has the legal title to the land claimed, and that defendants have obtained possession by force, and are now in possession. This makes a plain case for an action of ejectment. If these averments are true, — and on demurrer they are presumed to he true, — the appellant would he entitled to recover the land in ejectment. Under tlie seventh amendment to the constitution the defendants in possession have the constitutional right to a trial by jury. Yo statute of the state of Florida is cited as conferring equity jurisdiction on state courts in cases like this, and such statutes, if enacted, would not control the equity jurisdiction of thp federal courts in a case where to enforce the statute would deprive a party of trial by jury. Scott v. Neely, 140 U. S. 106, 111, 11 Sup. Ct. 712, 35 L. Ed. 358; Cates v. Allen, 149 U. S. 451, 13 Sup. Ct. 883, 977, 37 L. Ed. 804. We do not. understand the learned counsel for the appellants as disputing these propositions, but their contention is that the bill contains averments that take the case out of the influence of these well-settled rales.
First, it is claimed .that the court has jurisdiction to prevent a multiplicity of suits. The federal courts, of course, have jurisdiction in equity, in proper cases, to prevent a multiplicity of suits. But there is nothing alleged in the bill to confer jurisdiction on that account. If the defendants are trespassers, having obtained possession by 'force and violence, as alleged, they may all be joined as defendants in one action of ejectment. Greer v. Mezes, 24 How. 268, 277, 16 L. Ed. 661; Jackson v. Woods, Johns. 278; Rowland v. Ladiga’s Heirs, 21 Ala. 9. But, even if a number of suits were required to settle the controversy as to the lands, each defendant would have the right to submit his claim of title and right to possession to a jury. Doggett v. Hart, 5 Fla. 215; Hughes v. Hannah, 39 Fla. 365, 22 South. 613; Whitehead v. Shattuck, 138 U. S. 146, 11 Sup. Ct. 276, 34 L. Ed. 873.
It is claimed that the court has jurisdiction in equity “to inquire into allegations of conspiracy, fraud, and violence.” The fact that the defendants conspired to obtain possession of the land, or committed frauds and violence to obtain possession, the complainant having the legal title and the right to possession, does not confer jurisdiction in equity of a suit to recover the lands. These wrongs on the part of the defendants do not prevent the plaintiff from recovering the lands *680'at. law iü ejectment'. Such averments in a bill to recover'real estate .arid, its rents, brought by a plaintiff out of possession, and having the legal title against defendants in possession, do not confer jurisdiction m equity. Smyth v. Banking Co., 141 U. S. 656, 660, 661, 12 Sup. Ct. 113, 35 L. Ed. 891. The averments that the defendants hold the lands under void judgments are without effect as conferring jurisdiction, because- the -judgments could as well be held void at law. Smythe v. Banking Co. (C. C.) 34 Fed. 825; Lewis v. Cocks, 23 Wall. 466, 469, 23 L. Ed. 70.
'The third contention of the appellant is that the court has jurisdiction “to quiet title from cloud now resting on it by acts of defendants.” It is well settled that a plaintiff not in possession, having the legal title, cannot maintain a bill against defendants who are in possession to remove cloud from title; Orton v. Smith, 18 How. 263, 15 L. Ed. 393; Frost v. Spitley, 121 U. S. 552, 556, 7 Sup. Ct. 1129, 30 L. Ed. 1010; 17 Enc. Pl. & Prac. 306; 5 Notes U. S. Rep. 572.
Objection is made to the form of the demurrer interposed by the defendants. This question is immaterial. In Lewis v. Cocks, 23 Wall. 466, 23 L. Ed. 70, the objection was not made by demurrer, plea, or answer, nor was it suggested by counsel, but the court sua sponte directed the dismissal of the bill. “It is the universal practice of courts of equity,” said Mr. Justice Swayne, “to dismiss the bill if it be grounded upon a mere legal title.' In such case the adverse party has a constitutional right to a trial by jury.” The decree of the circuit court should be amended so as to make the dismissal without prejudice to-the rights of the plaintiff to sue at law as she is advised, and, ■as so amended, it is affirmed.